Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination filed on 09 November 2020.  As directed by the Amendment, claims 1, 7, 13, and 17 have been amended, and claim 21 has been added.  Claims 1-21 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.
 
Response to Arguments
The arguments presented on pages 8-16 of the Remarks filed on 09 November 2020 have been fully considered by the Examiner.  These arguments, while persuasive, are based directly or indirectly upon newly amended claim features, and are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Klarlund et al. (US 6,125,376, hereinafter “Klarlund”) (previously cited) in view of Di Fabbrizio et al. (US 2008/0319763, hereinafter “Di Fabbrizio”) (previously cited) in view of Damnati G, Bechet F, De Mori R. "Speaker turn characterization for spoken dialog system monitoring and adaptation". In 2008 IEEE Spoken Language Technology Workshop 2008 Dec 15 (pp. 141-144). IEEE (hereinafter “Damnati”).

Regarding claim 1, Klarlund discloses [a] method, comprising: receiving, by a processor,  (Klarlund, Fig. 1 and Col. 5, lines 17-25 audio browsing adjunct 150) 
a configuration comprising a value for each of one or more configuration points of a finite state machine for a dialog system; (Klarlund, Abstract, a parameterized interaction definition file is used when user input is required, and can define a finite state  
determining, by the processor, a configuration point of the finite state machine that is not defined with a value in the configuration; (Klarlund, 7:19-24 attribute parameters parameterize the interaction and are included in the markup language instruction that invokes the interaction (the finite state machine).  If no parameters are included in the voice markup instructions, a default value, "default value" is used as the parameter) 
determining, automatically by the processor, a default value for the determined configuration point of the finite state machine that is not defined with the value in the configuration; (Ibid.)  
generating, by the processor and based on the one or more configuration points of the configuration, a plurality of instances of the finite state machine (Klarlund, 6:18-28 “a parameterized interaction definition may exist that enables a user to make one choice out of a list of menu options. This parameterized interaction definition might be entitled "MENU_INTERACT." If a document includes a section where such an interaction is required, a voice markup instruction can be written that invokes this interaction such as "Call MENU_INTERACT, parameter 1, parameter 2". This voice markup, when it is interpreted by the VML browser, would invoke the parameterized interaction definition entitled "MENU_INTERACT", and pass to it parameters 1 & 2.”  
[…] generating, by the processor and based on the one or more configuration points of the configuration and the default value, an instance of the plurality of instances of the finite state machine, (Klarlund, 7: 56-59 an interaction defined by the voice markup language is a finite state machine whose total state space is the product of the current state and the values of the various variables.; Col. 8, lines 40-46 the parameterized interaction definitions establish a dialog for the input of data into a field where sequences of user input and system responses can be specific and controlled.  Each user-generated event such as a key press or an utterance by the user is controlled and responded to by the parameterized interaction definitions; (Klarlund, 6:18-28 the FSM that is instantiated when “MENU_INTERACT” is invoked is operable to collect data from a user using a dialog system (in this case, a choice from a list of menu options).  Because the finite state machine is implementing the menu system used to query the user for information, the information is being collected for the finite state machine.)
 wherein the instance of the finite state machine is configured to collect data from one or more other instances of the plurality of instances of the finite state machine
-or- 
wherein at least one instance of the plurality of instances of the finite state machine includes a ground data state configured to receive user input and adapt the user input to be used in the dialog system to perform a task
Di Fabbrizio teaches wherein the instance of the finite state machine is configured to collect data from one or more other instances of the plurality of instances of the finite state machine. (Di Fabbrizio, ¶ [0067] “Modular or reusable subdialogs have the characteristics that they are initialized by a parent dialog before activation, input is collected by a subdialog until it is complete, results from the subdialog can be retrieved by the parent dialog and context shifts can then return flow control to the parent dialog.”) 
-and- 
wherein at least one instance of the plurality of instances of the finite state machine includes a ground data state configured to receive user input and adapt the user input to be used in the dialog system to perform a task (Di Fabrizzio, Figs. 5A and 5B, element S0 “INPUTPROMPT” which serves as the entry point to the input subdialog [corresponds to ground data state]; ¶ [0112] “Next is discussed the process of adapting reusable subdialogs for an application. [reusable subdialogs correspond to finite state machines] The method of developing a dialog manager preferably includes a step of selecting an available reusable subdialog for each application part. The example 

Di Fabbrizio is analogous art, as it is in the field of configurable dialog systems.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the hierarchical, modular method of Di Fabbrizio, the benefit being that the modular system of Di Fabbrizio allows for the development of complex dialog systems using parameterized and re-usable modules, along with the ability to retrieve values from these modules using either local results or global variables, as recited in ¶ [0069] of Di Fabbrizio “The development system and method of the invention supports component-based development of complex dialog systems. This includes support for the creation and re-use of parameterized dialog components and the ability to retrieve values from these components using either local results or global variables.”

The combination of Klarlund and Di Fabbrizio further does not disclose wherein at least one instance of the plurality of instances of the finite state machine includes a dependency evaluation state configured to: determine whether the user input results in a dependency conflict between a task and the user input, and in response to determining that the user input results in a dependency conflict between the task and the user input, reject the user input.
	Damnati teaches wherein at least one instance of the plurality of instances of the finite state machine includes a dependency evaluation state configured to: determine whether the user input results in a dependency conflict between a task and the user input, and in response to determining that the user input results in a dependency conflict between the task and the user input, reject the user input (Damnati, pg. 141, last paragraph, “The semantic model is made of 400 different concepts (named entities, dialog command, keywords) leading to 2030 possible structured interpretations, represented as semantic frames. The Dialog
Manager (DM) implements a finite state approach: at each dialog turn several states can be reached, each of them called a phase [“phases” correspond to the claimed “plurality of instances of the finite state machine.]. There are 137 phases in the DM. To each phase is attached the set of frames or interpretations that leads to another transition in the dialog automaton [Frames and interpretations correspond to the claimed “dependency evaluation state” for the respective phase.]. These are the expected frames according to the dialog context. Any other frame recognized will be ignored by the system and if no valid interpretations are recognized in a user turn, the message is rejected.” Damnati, pg. 142, second paragraph, “The first distinction is among the messages that contain or not a valid interpretation according to the global and the local dialog context [context corresponds to claimed “dependency evaluation”]. If no valid interpretation is found, the message has to be rejected.” [User messages are evaluated in the context of the current phase (finite state machine).  If the user message does not correspond to an expected “frame” for the phase, or if no valid interpretation are recognized, then the user message is rejected.]

	Damnati is analogous art, as it is directed to implementing a dialog manager as a plurality of finite state machines.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog manager of Di Fabbrizio with the rejection of invalid messages as taught by Damnati, the benefit being that it is important for a Spoken Language Understanding (SLU) system to be able to reject non-valid messages. Damnati, pg. 142, second paragraph, “If no valid interpretation is found, the message has to be rejected. In the FT3000 corpus, 22% of the messages is in this case and has to be rejected. This shows that improving the performance of an SLU system is also linked to its capacity to reject non valid messages.”


Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Klarlund discloses wherein the configuration comprises instructions to perform a grounding behavior, instructions to perform a backend read behavior, instructions to perform an evaluate dependency behavior, a description of mandatory attributes, a maximum number of candidates to be accepted, a minimum number of candidates to be accepted, a threshold for a refinement on candidates, a description of concepts to update, or combinations thereof. (Klarlund, Col. 7, lines 1-11 examples of parameterized interaction definitions include a "menu" where a user must make one choice out of a list of options (“maximum number of candidates to be accepted”), a 

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Klarlund discloses wherein the configuration comprises a description of one or more mandatory attributes for data collected by the instance of the finite state machine.  (Klarlund, 7:1-11 examples of parameterized interaction definitions include "text," where the user must provide a string of characters [corresponds to claimed “mandatory attributes for data”] as input.)

Claims 4-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Klarlund in view of Di Fabbrizio and further in view of L. F. D’Haro et al., (“An advanced platform to speed up the design of multilingual dialog applications for multiple modalities,” Speech Communications 48, (2006), pp. 863-867, hereinafter “D’Haro.”) (previously cited)

Regarding claim 4, the combination of references as applied to claim 3 above teaches [t]he method of claim 3.  
The above combination does not explicitly disclose [f]urther comprising: receiving, by the instance of the finite state machine, a first input; determining, by the instance of the finite state machine, that the first input does not comprise a mandatory attribute of the one or more mandatory attributes; and requesting, from a user, and responsive to determining that the first input does not comprise the mandatory attribute, a second input.  
D’Haro teaches [f]urther comprising: receiving, by the instance of the finite state machine (D’Haro Pg. 866, Col. 2, lines 28-43 states and dialogs are represented by finite state machines), 
a first input (D’Haro Pg. 866, Col. 2, lines 18-25 and § 4.2.3 -  the invention can ask for two or more pieces of compulsory data.) 
determining, by the instance of the finite state machine, that the first input does not comprise a mandatory attribute of the one or more mandatory attributes (Ibid., [if the system realizes that the user's answer is incomplete or  the recognizer fails, the system starts new dialogs to obtain the missing data from the user]) 
and requesting, from a user, and responsive to determining that the first input does not comprise the mandatory attribute, a second input. (Ibid., system requests missing data from the user)

D’Haro is analogous art, as it is in the field of configurable dialog systems.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the input-checking feature of D’Haro, the benefit being that “such error recognition and correction allows for a flexible interaction between the user and the system to get together to reach a common final solution”, as cited by D’Haro on page 866, Col. 2, lines 9-14.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not explicitly teach wherein the configuration comprises a maximum number of scalar values for the finite state machine to return.  
D’Haro teaches wherein the configuration comprises a maximum number of scalar values for the finite state machine to return (D’Haro § 5.2.1 There exists a maximum number of database results that can be returned by the FSM)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the input specifications of D’Haro, the benefit being that specifying different settings and user levels for each dialog in the system, “a more personalized experience can be given to the end user”, as cited in D’Haro, § 5.1.

Regarding claim 6, the combination of references as applied to claim 5 above teaches [t]he method of claim 5.  
The above combination does not explicitly teach receiving, by the instance of the finite state machine and from a user, an input; retrieving, by the instance of the finite state machine and based on the input, a plurality of candidates based on the input; determining, by the instance of the finite state machine, that the plurality of candidates comprises a greater number of candidates than the maximum number of scalar values for the finite state machine to return; and receiving, from the user, a selection of one or more candidates of the plurality of candidates.  
D’Haro teaches receiving, by the instance of the finite state machine and from a user, an input; (D’Haro, § 5.2.1. User makes a request, e.g. for a list of last month's transactions.) 
retrieving, by the instance of the finite state machine and based on the input, a plurality of candidates based on the input; (Ibid. the database query by the FSM generates an object list to present to the user) 
determining, by the instance of the finite state machine, that the plurality of candidates comprises a greater number of candidates than the maximum number of scalar values for the finite state machine to return; (Ibid. the object list may contain more items than the maximum number allowed. 
and receiving, from the user, a selection of one or more candidates of the plurality of candidates (Ibid. a user may select a specific item from a presented object list.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the input specifications of D’Haro, the benefit being that specifying different settings and user levels for each dialog in the system, “a more personalized experience can be given to the end user”, as cited in D’Haro, § 5.1.

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
wherein the instance of the finite state machine comprises a check missing data state, a perform backend read state, and a check data update state.  
D’Haro teaches wherein the instance of the finite state machine comprises a check missing data state, (D’Haro, Pg. 866, Col. 2, lines 18-25 and § 4.2.3 - in an input data state, the invention can ask for two or more pieces of compulsory data. If the system realizes that the user's answer is incomplete or the recognizer fails, the system starts new dialogs to obtain the missing data from the user) a perform backend read state, (Ibid., the FSM performs a database query and retrieves an object list) and a check data update state. (D’Haro, Pg. 870, Col. 2, lines 20-35 a subdialog state is passed variables regarding banking information, and updates a Boolean value representing the success or failure of the transaction)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the finite state machines of D’Haro, the benefit being that implementing these functions “provide the maximum number of features to the designer and final user while maintaining a high level of portability, standardization and scalability to minimize design time and costs”, as cited by D’Haro in § 1.1.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  

wherein the configuration comprises an Extensible Markup Language data file corresponding to a document type definition of the finite state machine.  
D’Haro teaches wherein the configuration comprises an Extensible Markup Language data file corresponding to a document type definition of the finite state machine. (D’Haro Pg. 869, Col. 1, lines 1-7 XML language allows for the modeling of all application data, the database access functions, and the definitions of all variables and actions needed in each dialog state, prompts, grammars, user models, etc.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the extensible markup language of D’Haro, the benefit being that the extensible markup language “is flexible, easy to update as new versions come out, and can be used to easily add new modalities in the future”, as cited by D’Haro on page 870, Col. 1, lines 1-15.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not explicitly teach wherein the configuration comprises instructions for accessing a database and a maximum number of candidates to be kept from accessing the database.  
D’Haro teaches wherein the configuration comprises instructions for accessing a database and a maximum number of candidates to be kept from accessing the database.  (D’Haro § 5.2.1 An object list that is the result of a database 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the input rules of D’Haro, the benefit being that specifying different settings and user levels for each dialog in the system, a more personalized experience can be given to the end user, as cited in D’Haro, § 5.1.

Regarding claim 10, the combination of references as applied to claim 9 above teaches [t]he method of claim 9. 
The above combination does not explicitly teach receiving, by the instance of the finite state machine, an input; and retrieving, by the instance of the finite state machine and based on the input, data from the database.  
D’Haro teaches receiving, by the instance of the finite state machine, an input; (D’Haro, § 5.2.1.  The user performs a search for e.g. last month's transactions) and retrieving, by the instance of the finite state machine and based on the input, data from the database (Ibid. the FSM performs a database query and retrieves an object list.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the database access of D’Haro, the benefit being that by incorporating database access rules into the state descriptions, external databases may easily be accessed without in-depth database programming knowledge on the part of the developers.  Also, this 

Regarding claim 11, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not explicitly teach wherein generating the instance of the finite state machine comprises generating the instance of the finite state machine with a ground data state to receive input.  
D’Haro teaches wherein generating the instance of the finite state machine comprises generating the instance of the finite state machine with a ground data state to receive input. (D’Haro, Pg. 867, Col. 1, lines 3-5 slots in a state of the FSM may have to be filled with information received from the user; D’Haro, Pg. 866, Col. 2, lines 10-27 the system can address situations where the user provides more information than is immediately required, or where the user does not provide a compulsory piece of information.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the input specifications of D’Haro, the benefit being that by specifying different settings and user levels for each dialog in the system, “a more personalized experience can be given to the end user”, as cited in D’Haro, § 5.1.

claim 12, the combination of references as applied to claim 11 above teaches [t]he method of claim 11.
The above combination does not explicitly teach wherein generating the instance of the finite state machine comprises generating the instance of the finite state machine with a check missing data state to compare the input to one or more predefined mandatory attributes.  
D’Haro teaches wherein generating the instance of the finite state machine comprises generating the instance of the finite state machine with a check missing data state to compare the input to one or more predefined mandatory attributes. (D’Haro, Pg. 866, Col. 2, lines 18-25 and § 4.2.3 - the invention can ask for two or more pieces of compulsory data. If the system realizes that the user's answer is complete or the recognizer fails, the system starts new dialogs to obtain the missing data from the user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Klarlund with the requirements verification of D’Haro, the benefit being that such error recognition and correction allows for a flexible interaction between the user and the system to get together to reach a common final solution, as cited by D’Haro on page 866, Col. 2, lines 9-14.


Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio et al. (US 2008/0319763, hereinafter “Di Fabbrizio”) (previously cited) in view of Damnati G, Bechet F, De Mori R. "Speaker turn characterization for spoken Damnati”).

Regarding claim 13, Di Fabbrizio discloses [a] method, comprising: generating, by a processor (Di Fabbrizio ¶ [0024] “A spoken dialog system or dialog manager (as part of a spoken dialog system) will operate on a computing device such as the well-known computer system having a computer processor”) 
and based on a configuration (Di Fabbrizio ¶ [0067]  “[Fig. 2] represents a DM [Dialog Manager] 202 with a loaded flow controller 208 for a top level dialog from an XML data file 204.  Another flow controller 210 is loaded from an XML application data file 206.”) 
a plurality of instances of a finite state machine (Di Fabbrizio ¶ [0084] “Because RTNs [Recursive Transition Networks] are general state machines, they are usually the right FC [Flow Controller] for a call flow application”; Di Fabbrizio ¶ [0085] “Fig. 2 represents a dialog manager 202 with a loaded flow controller 208 for a top level dialog from an XML
data file 204. Another flow controller 210 is loaded from an XML application data file 206. The use of multiple flow controllers provides in the present invention an encapsulated, reusable and customizable approach to a spoken dialog” [Multiple flow controllers corresponding to the claimed “finite state machines” may be instantiated at a time) 
for a dialog system (Di Fabbrizio, Abstract, invention is a dialog manager and spoken dialog service), 
wherein each instance of the plurality of instances is configured to collect a scalar data (Di Fabbrizio ¶ [0068] “Examples of reusable subdialogs that may be employed to either provide just information to the user or engage in a dialog to obtain information may include a telephone number, a social security number, an account number, an e-mail address, a home or business address, or other topics”); 
wherein at least one instance of the plurality of instances of the finite state machine includes a ground data state configured to receive user input and adapt the user input to be used in the dialog system to perform a task […] (Di  Fabrizzio, Figs. 5A and 5B, element S0 “INPUTPROMPT” which serves as the entry point to the input subdialog [corresponds to ground data state]; ¶ [0112] “Next is discussed the process of adapting reusable subdialogs for an application. [reusable subdialogs correspond to finite state machines] The method of developing a dialog manager preferably includes a step of selecting an available reusable subdialog for each application part. The example reusable dialog is the input subdialog (referred to as the InputSD). The input subdialog is a reusable dialog for collecting input from the user.”; [The purpose of the dialog system is to receive and interpret spoken user input and determine what task is to be performed]
receiving, by the processor, an input via the dialog system; (Ibid.) 
determining, by the processor and based on the input, an instance of the plurality of instances of the finite state machine to process the input; (Di Fabbrizio ¶ [0067]  “Modular or reusable subdialogs have the characteristics that they are initialized by a parent dialog before activation, input is sent to a subdialog until it is complete, results  
determining, by the processor and by using the instance of the plurality of instances of the finite state machine, a scalar data corresponding to the input; (Di Fabbrizio ¶ [0068] “Examples of reusable subdialogs that may be employed to either provide just information to the user or engage in a dialog to obtain information may include a telephone number, a social security number, an account number, an e-mail address, a home or business address, or other topics”) 
and collecting, by at least one instance of the plurality of instances, data from one or more other instances of the plurality of instances of the finite state machine. (Di Fabbrizio ¶ [0067] “Modular or reusable subdialogs have the characteristics that they are initialized by a parent dialog before activation, input is sent to a subdialog until it is complete, results from the subdialog can be retrieved by the parent dialog and context shifts can then return flow control to the parent dialog.”) based upon, at least in part, the configuration. (¶ [0068 examples of reusable subdialogs that may be configured to either merely provide information to the user or to engage in a dialog to obtain information which may include a telephone number, a social security number, an account number, an e-mail address, a home or business address, or other topics)

	Di Fabbrizio does not explicitly disclose wherein at least one instance of the plurality of instances of the finite state machine includes a dependency evaluation state configured to: determine whether the user input results in a dependency conflict between a task and the user input, and in response to determining that the user input results in a dependency conflict between the task and the user input, reject the user input.
	Damnati teaches wherein at least one instance of the plurality of instances of the finite state machine includes a dependency evaluation state configured to: determine whether the user input results in a dependency conflict between a task and the user input, and in response to determining that the user input results in a dependency conflict between the task and the user input, reject the user input (Damnati, pg. 141, last paragraph, “The semantic model is made of 400 different concepts (named entities, dialog command, keywords) leading to 2030 possible structured interpretations, represented as semantic frames. The Dialog
Manager (DM) implements a finite state approach: at each dialog turn several states can be reached, each of them called a phase [“phases” correspond to the claimed “plurality of instances of the finite state machine.]. There are 137 phases in the DM. To each phase is attached the set of frames or interpretations that leads to another transition in the dialog automaton [Frames and interpretations correspond to the claimed “dependency evaluation state” for the respective phase.]. These are the expected frames according to the dialog context. Any other frame recognized will be ignored by the system and if no valid interpretations are recognized in a user turn, the message is rejected.” Damnati, pg. 142, second paragraph, “The first distinction is among the messages that contain or not a valid interpretation according to the global and the local dialog context [context corresponds to claimed “dependency evaluation”]. If no valid interpretation is found, the message has to be rejected.” [User messages are 

	Damnati is analogous art, as it is directed to implementing a dialog manager as a plurality of finite state machines.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog manager of Di Fabbrizio with the rejection of invalid messages as taught by Damnati, the benefit being that it is important for a Spoken Language Understanding (SLU) system to be able to reject non-valid messages. Damnati, pg. 142, second paragraph, “If no valid interpretation is found, the message has to be rejected. In the FT3000 corpus, 22% of the messages is in this case and has to be rejected. This shows that improving the performance of an SLU system is also linked to its capacity to reject non valid messages.”

Regarding claim 16, the combination of Di Fabrizzio and Damnati as applied to claim 13 above teaches [t]he method of claim 13.  Further, Di Fabbrizio discloses wherein determining the instance of the plurality of instances of the finite state machine to process the input comprises comparing the input to a value in the configuration. (Di Fabbrizio ¶¶ [0085-90] multiple flow controllers (FSMs) 208 and 210 are defined by XML data files 204 and 206.  The interactions between these flow controllers are rules-based from the configuration files, and the rules are used to manipulate states, transitions and actions between the various flow controllers.

Regarding claim 17, Di Fabbrizio discloses [a] method, comprising: generating, by a processor (Di Fabbrizio ¶ [0024] “A spoken dialog system or dialog manager (as part of a spoken dialog system) will operate on a computing device such as the well-known computer system having a computer processor”)  
and based on a configuration (Di Fabbrizio ¶ [0067]  “[Fig. 2] represents a DM [Dialog Manager] 202 with a loaded flow controller 208 for a top level dialog from an XML data file 204.  Another flow controller 210 is loaded from an XML application data file 206.”), a first instance of a finite state machine (Di Fabbrizio ¶¶ [0085-90] multiple flow controllers (FSMs) 208 and 210 are defined by XML data files 204 and 206) 
to collect one or more scalar data (Di Fabbrizio ¶ [0068] “Examples of reusable subdialogs that may be employed to either provide just information to the user or engage in a dialog to obtain information may include a telephone number, a social security number, an account number, an e-mail address, a home or business address, or other topics”)
via a dialog system (Abstract, invention is a dialog manager and spoken dialog service); 
wherein the first instance of the finite state machine includes a ground data state configured to receive user input and adapt the user input to be used in the dialog system to perform a task […] (Di  Fabrizzio, Figs. 5A and 5B, element S0 “INPUTPROMPT” which serves as the entry point to the input subdialog [corresponds to ground data state]; ¶ [0112] “Next is discussed the process of adapting reusable subdialogs for an application. [reusable subdialogs correspond to finite state machines] 1 provides the basic modules that are used in a spoken dialog system 100. A user 102 that is interacting with the system will speak a question or statement. An automatic speech recognition (ASR) module 104 will receive and process the sound from the speech. The speech is recognized and converted into text. AT&T's Watson ASR component is an example of such an ASR module. The text is transmitted to a spoken language understanding (SLU) module 106 (or natural language understanding (NLU) module) that determines the meaning of the speech, or determines the user's intent in the speech. This involves interpretation as well as  
generating, by the processor and based on one or more configuration points of the configuration, a second instance of the finite state machine that corresponds to a complex data comprising the one or more scalar data (Di Fabbrizio ¶ [0069] a reusable subdialog FSM may be used to collect complex credit card information, which is composed of the multiple scalar values representing the cardholder’s name, the credit card number, expiration date, etc.; (Di Fabbrizio ¶¶ [0031-32] RTN FCs (Recursive Transition Network Flow Controllers) control the flow of dialog when a user “converses” with the system; Di Fabrizzio ¶¶ [0031-32] RTN FCs are finite state models, with states and transitions between states represented by arcs that have specific triggers; (Di Fabrizzio ¶ [0034] the states and transitions of the RTN FC are defined in the XML code of a dialog data file, and states may include subdialog attributes which represent additional FCs to be invoked as subdialogs; Fig. 5A and Di Fabrizzio ¶ [0094] depict and describe that these subdialogs are also finite state machines; Fig. 2, elements 204 and 206 and Di Fabrizzio ¶ [0067]  the configuration for both the dialog and subdialog finite state machines are contained in the XML file(s) used to describe them.  Therefore, the second instance of the finite state machine is invoked based on one or more configuration points of the configuration.) 
determining, by the processor and by using the first instance of the finite state machine, the one or more scalar data (Di Fabrizzio ¶ [0069] a reusable subdialog FSM may be used to collect complex credit card information, which is composed of the multiple scalar values representing the cardholder’s name, the credit card number, expiration date, etc.); 
and receiving, by the processor and by using the second instance of the finite state machine, the one or more scalar data from the first instance of the finite state machine. (Di Fabrizzio ¶ [0067] “Modular or reusable subdialogs have the characteristics that they are initialized by a parent dialog before activation, input is provided to a subdialog until it is complete, results from the subdialog can then be retrieved by the parent dialog and context shifts can then return flow control to the parent dialog.”)

Di Fabbrizio does not explicitly disclose wherein at least one instance of the plurality of instances of the finite state machine includes a dependency evaluation state configured to: determine whether the user input results in a dependency conflict between a task and the user input, and in response to determining that the user input results in a dependency conflict between the task and the user input, reject the user input.
	Damnati teaches wherein at least one instance of the plurality of instances of the finite state machine includes a dependency evaluation state configured to: determine whether the user input results in a dependency conflict between a task and the user input, and in response to determining that the user input results in a dependency conflict between the task and the user input, reject the user input (Damnati, pg. 141, last paragraph, “The semantic model is made of 400 different concepts (named entities, dialog command, keywords) leading to 2030 possible structured interpretations, represented as semantic frames. The Dialog
Manager (DM) implements a finite state approach: at each dialog turn several states can be reached, each of them called a phase [“phases” correspond to the claimed “plurality of instances of the finite state machine.]. There are 137 phases in the DM. To each phase is attached the set of frames or interpretations that leads to another transition in the dialog automaton [Frames and interpretations correspond to the claimed “dependency evaluation state” for the respective phase.]. These are the expected frames according to the dialog context. Any other frame recognized will be ignored by the system and if no valid interpretations are recognized in a user turn, the message is rejected.” Damnati, pg. 142, second paragraph, “The first distinction is among the messages that contain or not a valid interpretation according to the global and the local dialog context [context corresponds to claimed “dependency evaluation”]. If no valid interpretation is found, the message has to be rejected.” [User messages are evaluated in the context of the current phase (finite state machine).  If the user message does not correspond to an expected “frame” for the phase, or if no valid interpretation are recognized, then the user message is rejected.]

	Damnati is analogous art, as it is directed to implementing a dialog manager as a plurality of finite state machines.


Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Di Fabbrizio and Damnati in view of Klarlund.

Regarding claim 14, The combination of references as applied to claim 13 above
teaches [t]he method of claim 13.
The above combination does not explicitly teach wherein the configuration comprises a description of one or more mandatory attributes for data collected by each of the plurality of instances of the finite state machine.  
Klarlund teaches wherein the configuration comprises a description of one or more mandatory attributes for data collected by each of the plurality of instances of the finite state machine (Klarlund, 7:1-11 give examples of parameterized input interaction definitions include a "menu" where a user must make one choice out of a list of options, a "digitslimited" input where the user must input a  
Klarlund is analogous art, as it is in the field of configurable dialog systems.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Di Fabbrizio with the parameterized interaction definition of D’Haro, the benefit being that the parameterized interaction definition allows the developer to specify a finite state machine, and the definition allows the definition to be analyzed prior to the instantiation of the FSM in order to minimize performance problems, as cited by Klarlund in Col. 3, lines 39-45.

Claims 15 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Di Fabbrizio and Damnati in view of D’Haro.

Regarding claim 15, the combination of references as applied to claim 13 above 
teaches [t]he method of claim 13.
The above combination does not explicitly teach wherein the configuration comprises a description of a maximum number of scalar values for each of the plurality of instances of the finite state machine to return.  
D’Haro teaches wherein the configuration comprises a description of a maximum number of scalar values for each of the plurality of instances of the finite state machine to return. (D’Haro, § 5.2.1 An object list that is the result of a database query may contain no items, one item, more than one item 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Di Fabbrizio with the input specification requirements of D’Haro, the benefit being that specifying different settings and user levels for each dialog in the system, “a more personalized experience can be given to the end user”, as cited in D’Haro, § 5.1.

Regarding claim 18, the combination of references as applied to claim 17 above teaches [t]he method of claim 17.  
The above combination does not explicitly teach further comprising, performing, by the second instance of the finite state machine and based on the one or more scalar data, a backend access.  
D’Haro teaches further comprising, performing, by the second instance of the finite state machine and based on the one or more scalar data, a backend access. (D’Haro, Pg. 870, Col. 2, lines 3-15 database access functions are specified in the definition of the runtime platform, and allow access to backend systems and databases used in an application scenario.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Di Fabbrizio with the database access feature of D’Haro, the benefit being that it allows access to backend systems and databases used in a dialog application, as cited by D’Haro on Pg. 870, Col. 2, lines 3-15.

Regarding claim 19, the combination of references as applied to claim 17 above teaches [t]he method of claim 17.  Further, Di Fabbrizio discloses the first instance of the finite state machine and the second instance of the finite state machine (Di Fabbrizio, ¶ [0084] each FC (Flow Controller) is a state machine; Di Fabbrizio ¶ [0085] Multiple flow controllers may be instantiated at the same time)
Di Fabbrizio does not explicitly disclose wherein the configuration comprises a maximum number of scalar values for the first instance of the finite state machine to return and a maximum number of scalar values for the second instance of the finite state machine to return.  
D’Haro teaches wherein the configuration comprises a maximum number of scalar values for the first instance of the finite state machine to return and a maximum number of scalar values for the second instance of the finite state machine to return (D’Haro § 5.2.1 There exists a maximum number of database results that can be returned by the FSM.)  The configuration file of D’Haro that specifies a maximum number of values to return is operable with the multiple configuration files and multiple finite state machines described in Di Fabbrizio.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system and multiple finite state machines of Di Fabbrizio with the database access configuration of D’Haro, the benefit being that specifying different settings and user levels for each dialog in the system, “a more personalized experience can be given to the end user”, as cited in D’Haro, § 5.1.

claim 20, the combination of references as applied to claim 17 above teaches [t]he method of claim 17.  Further, Di Fabbrizio discloses the second instance of the finite state machine (Di Fabbrizio, ¶ [0084] each FC (Flow Controller) is a state machine; ¶ [0085] Multiple flow controllers may be instantiated at the same time)
Di Fabbrizio does not explicitly disclose wherein the configuration comprises: instructions for the second instance of the finite state machine to access a database.  
D’Haro teaches wherein the configuration comprises: instructions for the second instance of the finite state machine to access a database (D’Haro, Pg. 870, Col. 2, lines 3-15 database access functions are specified in the definition of the runtime platform, and allow access to backend systems and databases used in an application scenario).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system and multiple finite state machines of Di Fabbrizio with the database access configuration of D’Haro, the benefit being that specifying different settings and user levels for each dialog in the system, a more personalized experience can be given to the end user, as cited in D’Haro, § 5.1.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Klarlund in view of Di Fabbrizio in further view of Damnati and Lecoeuche (US 2005/0203747).

claim 21, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. 
While Di Fabbrizio discloses a “ground data state” (Di Fabrizzio, Figs. 5A and 5B, element S0 “INPUTPROMPT” which serves as the entry point to the input subdialog” [corresponds to ground data state]), the above combination does not explicitly teach wherein the ground data state is configured to adapt the user input by converting relative data from the user input into absolute data.

Lecoeuche teaches wherein the ground data state is configured to adapt the user input by converting relative data from the user input into absolute data. (Lecoeuche, ¶¶ [2212-13] “AllowRelativeDates - Optional.  Used in both multimodal and voice-only modes.  Default: false.  If AllowRelativeDates is set to true, relative dates like ‘today’, ‘next Tuesday’ are allowed,”; Lecoeuche, ¶ [2253] “Relative dates are always confirmed so that the user can be sure that they have been properly resolved.”; Lecoeuche, ¶¶ [2263-64] “For example: User says ‘tomorrow’.  Confirm prompt: ‘Did you say 5 of Apr. 2002?’” [the system automatically converts the relative input “tomorrow” into the absolute date of April 5th, 2002 and asks the user to confirm that this is the intended date.])
	
	Lecoeuche is analogous art, as it is in the field of reusable dialog components for speech recognition systems.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialog system of Di Fabbrizio by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SCOTT R GARDNER/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126